DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	In Applicant’s response filed 01/07/2021, claim 7 was cancelled, claims 1-5 and 8-11 were amended, and new claim 12 was added.  These amendments have been entered.

Drawings
The drawings were received on 01/07/2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shannon Warren (Reg. No. 64,325) on 01/26/2021.

The application has been amended as follows: 




The Abstract filed 01/07/2021 was amended as follows:
	--Safety rail assemblies  comprise horizontal beveled rails having a beveled face, a width, a height, a bottom, a back, and a bevel angle. The safety rail assemblies are configured to selectively attach to [[a]] horizontal rails and [[a]] pickets of [[the]] one or more fence segments. The bottom of the safety rail assemblies attaches to a top of to a top of the horizontal rails. The back of [[a]] the horizontal beveled rails attaches to the pickets. The bottom is a horizontal plane. The back is a vertical plane. [[A]] The beveled face comprises the bevel angle and represents a face of the horizontal beveled rails being non-horizontal and non-vertical between the back and the bottom.--

Claim 1 was amended as follows:
	--1.  Safety rail assemblies for improving one or more fence segments, wherein: 
said safety rail assemblies comprising at least one horizontal beveled rail having a beveled face, a width, a height, a bottom, a back, and a bevel angle; 
said safety rail assemblies configured to selectively attach to horizontal rails and pickets of said one or more fence segments; 
said bottom of said safety rail assemblies attaches to a top of said horizontal rails; 
said back of said at least one horizontal beveled rail attaches to said pickets; 
said bottom is a horizontal plane; 
said back is a vertical plane; 
said beveled face comprises said bevel angle and represents a face of said at least one horizontal beveled rail being non-horizontal and non-vertical between said back and said bottom; 
said safety rail assemblies comprise one or more segments;  
each among said one or more segments are configured to selectively break apart into separate and similar parts; 
wherein:
said one or more segments comprise at least a first segment and a second segment; 
said one or more segments each comprise a slot at a second end, a tab at a back side, one or more horizontal apertures from said beveled face to said back side, and one or more vertical apertures from said beveled face to a bottom side; and 
said slot of said first segment selectively mates with said tab of said second segment.--

Claim 2 was amended as follows:
--2. The safety rail assemblies from claim 1, wherein:
said safety rail assemblies [[is]] are attached to said pickets with said beveled face facing upward to inhibit climbing of said one or more fence segments.--

Claim 3 was amended as follows:
--3. The safety rail assemblies from claim 1, wherein: 
said safety rail assemblies comprise [[an]] a unibody construction comprising a portion of said horizontal rails with said beveled face carved into a rectangular body; and 
said safety rail assemblies are attached to said pickets with said beveled face facing upward to inhibit climbing of said one or more fence segments.--

Claim 6 was amended as follows:
--6. The safety rail assemblies from claim 1, wherein:
said safety rail assemblies  comprise an injection molded body.--

Claim 8 was cancelled.
Claim 9 was amended as follows:
	--9.  The safety rail assemblies from claim 1, wherein: 
attaching said one or more segments to said one or more fence segments comprises 
aligning a portion of a bottom side of said one or more segments with said horizontal rails and a portion of a back side of said one or more segments with a portion of said pickets, 
attaching said one or more segments to said horizontal rails and said pickets, and 
attaching one or more among said one or more segments to one another with a said slot and said a tab.--

Claim 10 was cancelled.

Claim 12 was cancelled.

Reasons for Allowance
Claims 1-6, 9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Each of independent claims 1 and 11 now require “at least a first segment and a second segment” and that the segments each comprise “a slot at a second end” and “a tab at a back side”, and further wherein the segments are attached to one another when “said slot of said first segment selectively mates with said tab of said second segment”.  As discussed in the Office Action mailed 07/07/2020, these features are not disclosed or taught in Demarest, Lovering, or any of the other prior art of record.  Nor would it have been obvious to modify Demarest, Lovering, or any of the other prior art of record to have these features since there would have 
[Examiner notes that in the “Allowable Subject Matter” section of the Office Action mailed 07/07/2020, claim 7 was inadvertently listed as being allowable.  However, it was claim 8, not claim 7, which contained the claim language discussed above that is considered to be allowable.  Accordingly, claim 1 has been amended in the Examiner’s Amendment above to include the limitations of previous claim 8.]
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678